758 N.W.2d 302 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Hope Renee ZENTZ, Defendant-Appellant.
Docket No. 136690. COA No. 285118.
Supreme Court of Michigan.
December 19, 2008.

Order
On order of the Court, the application for leave to appeal the May 29, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J. (concurring).
It appears from the record before us that, on resentencing, the trial court may not have complied with the order of the Court of Appeals. There was an agreement under People v. Cobbs, 443 Mich. 276, 505 N.W.2d 208 (1993), for a minimum sentence no greater than 171 months. The Court of Appeals vacated the defendant's minimum sentence of 225 months and remanded with directions to either permit the defendant to withdraw her plea or to resentence her pursuant to the agreement. The June 18, 2008, judgment of sentence indicates that, at resentencing, the court again sentenced the defendant to a 225-month minimum term. However, the instant appeal does not arise from the June 18, 2008, judgment and we do not have before us transcripts of the proceedings on remand. Because this case is not properly before us, I would decline to review it now. Any remedy in this case is properly pursued by application for leave to appeal in the Court of Appeals from the trial court's June 18, 2008, judgment of sentence.
MARILYN J. KELLY, J., joins the statement of MICHAEL F. CAVANAGH, J.